Citation Nr: 1341375	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse; the Veteran's son




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1961 to July 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that he developed bilateral hearing loss and tinnitus to exposure to acoustic trauma during service. In a January 2013 VA medical examination report, a VA examiner opined that the Veteran's diagnosed bilateral hearing loss and tinnitus disorders were not related to service because, in part, VA had not conceded that the Veteran was exposed to in-service acoustic trauma. Having reviewed the evidence of record, to include the Veteran's August 2013 testimony, the Board finds that the Veteran was exposed to acoustic trauma during service. Therefore, an additional examination to determine the etiology of the Veteran's hearing loss and tinnitus disorders based on this finding is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine the current nature and etiology of his claimed hearing loss and tinnitus disorders. The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should be aware that VA has conceded that the Veteran was exposed to loud noises without the benefit of hearing protection during service. 

After a thorough examination, the examiner should address the following:

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disorder had it clinical onset during active service or is related to any disease, event, or injury (i.e., acoustic trauma) during service.

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus disorder had it clinical onset during active service or is related to any disease, event, or injury (i.e., acoustic trauma) during service.

The examiner should consider the Veteran's entire medical history concerning hearing loss symptomatology.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2. When the development requested has been completed, and compliance with the requested action has been ensured, review the Veteran's claims on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


